Citation Nr: 0100719	
Decision Date: 01/11/01    Archive Date: 01/17/01

DOCKET NO.  99-17 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether there was clear and unmistakable error in the 
rating decision of February 1976 denying service connection 
for a left knee disorder, and, if not, whether new and 
material evidence has been submitted to reopen such claim.

2.  Whether there was clear and unmistakable error in the 
rating decision of February 1976 denying service connection 
for a right knee disorder, and, if not, whether new and 
material evidence has been submitted to reopen such claim.

3.  Entitlement to a permanent and total disability rating 
for pension purposes, to include on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1974 to 
August 1975 and from June 1981 to March 1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which concluded that the veteran had not 
submitted new and material evidence to reopen claims of 
entitlement to service connection for left and right knee 
disorders and which denied the claim for pension benefits.

In November 2000, a hearing was held before the undersigned.  
At that hearing, the veteran's representative claimed that 
the veteran did not need to submit new and material evidence 
to reopen his claims for service connection for left and 
right knee disorders because (a) the February 1976 rating 
decision that initially denied these claims was clearly and 
unmistakably erroneous, and/or (b) the February 1976 rating 
decision never became final due to procedural irregularities.  
See Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999).  The claim 
for CUE is inextricably intertwined with the new and material 
claims on appeal, i.e., if the former were granted, the 
latter would be moot.  Accordingly, the issues on appeal have 
been recharacterized as shown.  

At the November 2000 hearing, the veteran's representative 
requested that the Board refer to the RO a claim of 
entitlement to service connection for a psychiatric disorder.  
The Board notes that this claim has been denied in various 
rating decisions, but that the veteran's representative has 
also argued that these decisions (a) were clearly and 
unmistakably erroneous, and/or (b) never became final due to 
procedural irregularities.  A claim for service connection 
for a psychiatric disorder is not inextricably intertwined 
with the other issues before the Board.  See Parker v. Brown, 
7 Vet. App. 116 (1994) (a claim is intertwined only if the RO 
would have to reexamine the merits of any denied claim which 
is pending on appeal before the Board under the pertinent law 
and regulations specifically applicable thereto).  Therefore, 
this issue is referred to the RO for appropriate action. 

The veteran's representative has also raised a claim of 
entitlement to service connection for a psychiatric disorder 
as secondary to a bilateral knee condition.  See November 
2000 hearing transcript at 15 and informal hearing 
presentation at 5.  Currently, a bilateral knee condition is 
not service-connected.  However, if service connection were 
to be granted, this matter is referred to the RO for 
appropriate action.


REMAND

A.  Left and right knee claims

The veteran's representative has raised a claim of CUE in the 
February 1976 rating decision that initially denied these 
claims, to include an allegation that the 1976 rating 
decision is not final.  Although the RO adjudicated whether 
the veteran had submitted new and material evidence to reopen 
these claims, the claim of clear and unmistakable error has 
not been addressed.  This issue, if resolved favorably, could 
have a significant effect on the issues on appeal.  See 
Parker v. Brown, 7 Vet. App. 116 (1994).  In other words, if 
the RO were to conclude that there was CUE in the February 
1976 rating decision, or that the 1976 rating decision is not 
final, then the veteran would not need to submit new and 
material evidence to reopen these claims.  Therefore, the CUE 
issue must be resolved before the Board can decide whether 
these claims should be reopened.

Moreover, where a claimant has filed an application to reopen 
a claim and VA has notice of the existence of evidence that 
may be sufficient to reopen the claim, VA has a duty to 
inform the claimant of the necessity to submit that evidence 
to complete his application for benefits.  See Graves v. 
Brown, 8 Vet. App. 522, 525 (1996).  In his November 2000 
testimony, the veteran and his attorney discussed treatment 
the veteran received at various VA medical centers and argued 
that few of these records have been obtained.  It is unknown 
whether VA records exist that may be sufficient to reopen 
either of these claims.  However, a remand to obtain these 
records is clearly warranted.  VA records are considered part 
of the record on appeal since they are within VA's 
constructive possession, and these records must be considered 
in deciding these claims.  Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992).  

The veteran and his attorney also argued at the November 2000 
hearing that all of the veteran's service medical records 
have not been obtained and that adequate attempts have not 
been made to contact directly facilities where the veteran 
was treated in order to obtain his records.  It is unknown 
whether any additional service medical records exist that 
might reopen these claims, but additional service medical 
records would certainly be relevant to the claims for service 
connection.  Therefore, the RO should ensure that all in-
service treatment records have been obtained.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This change in 
the law is applicable to all claims filed on or after the 
date of enactment of the Veterans Claims Assistance Act of 
2000, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, ___ 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  Because the RO has not yet considered whether any 
additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, a remand of 
these claims is required.
B.  Pension claim

As noted above, the veteran apparently has VA treatment 
records that have not yet been obtained.  He stated in April 
1998 that he was being treated at the VA Medical Center in 
Montgomery.  Despite four requests to that facility, no 
records were obtained.  This must be done. 

The veteran alleges that he has additional disabilities that 
have not yet been rated by the RO, to include a 
gastrointestinal disorder, a genitourinary condition 
(prostatitis and chronic urinary tract infections), glaucoma 
(to include partial blindness), a right shoulder disorder, 
recurrent tonsillitis, and upper respiratory infections.  See 
Roberts v. Derwinski, 2 Vet. App. 387, 390 (1992), citing 38 
C.F.R. §§ 3.340(a), 4.15, and 4.17 (before a determination 
can be made as to whether a total and permanent disability 
rating for pension purposes is warranted, "an evaluation 
must be performed under the Schedule for Rating Disabilities 
to determine the percentage of impairment caused by each 
disability").  A disability rating has not been assigned for 
these conditions, and this must be done.

In addition, VA examinations are needed to determine the 
severity of all of his current disabilities, particularly as 
to the effect of such disabilities on employability. See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991); Santiago v. 
Brown, 5 Vet. App. 288, 292 (1993).  Although he did undergo 
VA examinations in 1999, no opinions as to employability were 
provided.

When a claimant has disagreed with a rating decision, it is 
incumbent on the RO to provide him a statement of the case 
that is complete enough to allow him to present written 
and/or oral arguments before the Board.  38 C.F.R. § 19.29.  
Specifically, the statement of the case must include, among 
other things, "[a] summary of the applicable laws and 
regulations, with appropriate citations."  Id.  The 
statement of the case mailed to the veteran was deficient, in 
that citation to the diagnostic codes applicable to his 
nonservice-connected disorders were not provided.  It is 
necessary to rate all of the veteran's nonservice-connected 
disabilities, and the supplemental statement of the case must 
include citation to the pertinent diagnostic codes for these 
disabilities. 
Accordingly, this case is REMANDED for the following:

1.  The RO should ask the veteran to 
provide a complete list of all VA 
facilities where he has received treatment 
for his knee disorders and the dates when 
such treatment occurred.  The RO should 
then obtain and associate with the claims 
file the veteran's complete medical 
records from all listed sources, to 
include, but not limited to, John Cochran 
VA Medical Center (MC), Jefferson Barracks 
VAMC, and Montgomery (to include current 
treatment).  

The VA treatment records must either be 
obtained, or it must be certified that 
they have been irretrievably lost, or did 
not exist.

2.  The RO should request the veteran's 
service medical records from all 
appropriate sources, to include, but not 
limited to, the National Personnel 
Records Center.  The RO should request 
treatment records directly from any 
facility where the veteran alleges he was 
treated during service, to include, but 
not limited to, Camp Pendleton Naval 
Hospital, the Naval Hospital in Okinawa, 
and Mirasmau Naval Air Station.  

The RO must either obtain these records, 
or obtain a certification that they are 
irretrievably lost, or do not exist.  All 
efforts to obtain the records should be 
fully documented, and each facility must 
provide negative responses if records are 
not available.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by VA, including, 
among other things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that 
are subsequently issued also should be 
considered.  

4.  The veteran should be asked to submit 
an up-to-date Employment Statement.

5.  After obtaining the veteran's VA 
records, the RO should schedule him for 
appropriate VA examinations to assess the 
current severity of all his medical 
disorders.  His claims folder must be 
made reviewed by the examiners in 
conjunction with the examinations.

Specifically, the examiners should 
describe the level of disability or 
impairment attributable to the following 
conditions:  (1) a bilateral knee 
disorder; (2) a psychiatric disorder; (3) 
a gastrointestinal disorder; (4) a 
genitourinary condition (prostatitis and 
chronic urinary tract infections); (5) 
glaucoma (to include partial blindness); 
(6) a right shoulder disorder; (7) 
recurrent tonsillitis; (8) upper 
respiratory infections; (9) pes planus; 
and (10) any other disorders noted in 
connection with the examinations.

The examinations should include all 
special tests or studies deemed necessary 
to evaluate the above disorders fully, to 
include x-rays, laboratory tests, etc.  
The examiners should provide a clear 
description of the manifestations 
attributable to the appellant's 
disorders.  

(a) Orthopedic disorders:  Evaluation of 
the veteran's orthopedic disorders should 
include range of motion testing.  All 
ranges of motion should be reported in 
degrees.  All functional limitations are 
to be identified, and, if the residuals 
are characterized by pain, the 
examiner(s) should indicate if any 
additional limitation is likely the 
result of pain on use or during flare-
ups.  If there is neurological 
impairment, it should be fully described.

(b) Psychiatric disorder(s):  It is 
requested that the examiner assign a 
Global Assessment of Functioning (GAF) 
score consistent with the American 
Psychiatric Association:  Diagnostic and 
Statistical Manual of Mental Disorders, 
Fourth Edition (DSM-IV).

The examiners must give a full 
description of any limitation of activity 
imposed by each of the veteran's 
disabilities and express opinions as to 
the degree of interference with his 
ability to obtain and maintain gainful 
employment caused by each disability 
identified on examination.  Each examiner 
should render an opinion as to what 
effect the disabilities found on 
examination have on the veteran's ability 
to work, and state whether his disabling 
conditions are susceptible of improvement 
through appropriate treatment.  In 
particular, the effect of pain on the 
veteran's employability should be 
discussed.  The medical factors upon 
which the opinions are based must be set 
forth.

6.  Subsequently, the RO should review 
the claims folder and ensure that all of 
the above-requested development is 
completed.  If any opinion/report is 
deficient in any manner or fails to 
include adequate responses to the 
specific questions presented, it must be 
returned to the examiner for corrective 
action.  38 C.F.R. § 4.2; see also 
Stegall v. West, 11 Vet. App. 268 (1998).

7.  The RO should then readjudicate the 
veteran's claims on appeal, and 
adjudicate the claim of clear and 
unmistakable error in the February 1976 
rating decision.  The RO should fully 
address the contentions that the 1976 
decision was erroneous in not accepting 
the conclusion by an in-service Medical 
Evaluation Board that the veteran's 
preexisting left and right knee disorders 
were aggravated by his period of service 
and that the 1976 decision is not final 
due to failure to obtain all referenced 
service medical records and VA treatment 
records.  See, e.g., Hayre v. West, 188 
F.3d 1327 (Fed. Cir. 1999).  See also 
arguments from veteran's representative 
in November 2000 hearing transcript and 
informal hearing presentation.  

The RO should consider each of the 
veteran's ratable disabilities with 
application of the appropriate diagnostic 
codes in the Schedule for Rating 
Disabilities to determine the percentage 
of impairment caused by each disability.  
The RO must discuss the veteran's 
disabilities in terms of both the 
unemployability standard and the average 
person standard.  38 U.S.C.A. 
§ 1502(a)(1); 38 C.F.R. §§ 3.321, 4.15, 
4.16, and 4.17. Whether referral for 
consideration of an extraschedular rating 
is appropriate should also be discussed.

8.  If any benefit sought on appeal 
remains denied (and, with respect to the 
clear and unmistakable error claims, if 
the veteran files a notice of 
disagreement), the RO should provide the 
veteran and his representative an 
appropriate supplemental statement of the 
case, and give them the opportunity to 
respond.  

Thereafter, subject to current appellate procedures, these 
claims should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matters that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV,
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	GEORGE R. SENYK
                                      Member, Board of 
Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


